UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7797



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JORGE LUIS PERALTA-HERNANDEZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-03-39; CA-04-41)


Submitted:   May 31, 2006                  Decided:   June 14, 2006


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jorge Luis Peralta-Hernandez, Appellant Pro Se. Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jorge Luis Peralta-Hernandez seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his motion filed under 28 U.S.C. § 2255

(2000).      The order is not appealable unless a circuit justice or

judge     issues    a   certificate    of     appealability.        28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural ruling by

the   district     court   is   likewise    debatable.     See    Miller-El   v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently      reviewed   the   record   and    conclude   that

Peralta-Hernandez has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                      - 2 -